              Case 1:20-cv-04162-LGS Document 41 Filed 12/11/20 Page 1 of 2



                                  U NITED S TATES D ISTRICT C OURT
                                S OUTHERN D ISTRICT OF N EW Y ORK
Tyler Erdman

    Write the full name of each plaintiff or petitioner.               20-         -4162
                                                                   No. _____CV_______________
                             -against-
                                                               MOTION FOR PERMISSION FOR
Adam Victor &                                                   ELECTRONIC CASE FILING

The Board of Managers of Manhattan Palce Condominium

    Write the full name of each defendant or respondent.


I respectfully ask the Court for permission to participate in electronic case filing
(“e-filing”) in this case. I affirm under penalty of perjury that:

    1. I have reviewed the Court’s Electronic Case Filing Rules & Instructions, available at
       http://nysd.uscourts.gov/ecf_filing.php, and agree to abide by them.

    2. I completed the Court’s CM/ECF introduction course 1 on                 12/11/2020 .
    3. I have submitted a Non-Attorney E-File Registration for the PACER system at
       https://www.pacer.gov/reg_nonatty.html.

    4. I understand that once I register for e-filing, I will receive notices and documents
       only by e-mail in this case and not by regular mail.

    5. I understand that if I am granted permission to participate in e-filing, I must file my
       documents electronically and I may not submit documents to the Pro Se Intake Unit
       for scanning and docketing.

    6. I know how to convert a document to PDF-A format.

    7. I have regular access to the technical requirements necessary to e-file successfully:

         ☐ a computer with internet access and a word processor

                type of computer I will be using:          Apple MacBook Pro
1   You may register for the course on the Court’s website: http://nysd.uscourts.gov/ecf_training.php.


SDNY Rev: 10/4/18
          Case 1:20-cv-04162-LGS Document 41 Filed 12/11/20 Page 2 of 2




           type of word processor I will be using:    Word
    ☐ an e-mail account (on a daily basis) to receive notifications from the Court and
      notices from the e-filing system

    ☐ a scanner to convert documents that are only in paper format into electronic
      files

           scanning equipment I will be using:   Fuji ScanSnap
    ☐ a PDF reader and a PDF writer to convert word-processing documents into
      PDF format, the only electronic format in which documents can be e-filed

           version of PDF reader and writer that I will be using:

          Adobe Acrobat DC
    ☐ a printer or copier to create required paper copies such as chambers copies.

8. I understand that I must regularly review the docket sheet of the case so that I do
   not miss a filing.

9. I understand that if my use of the ECF system is unsatisfactory, my e-filing
   privileges may be revoked, and I will be required to file documents in paper.


12/11/2020                                       s/Tyler Erdman
Dated                                                Signature


Tyler Erdman
Name


20 Old Farm Road                          Weston                      CT      06883
Address                                  City                         State   Zip Code


917-301-0401                                     tyler@erdman.it
Telephone Number                                     E-mail Address




                                            2
